[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                  No. 05-15375               FEBRUARY 10, 2006
                              Non-Argument Calendar           THOMAS K. KAHN
                            ________________________              CLERK


                      D. C. Docket No. 04-03116-CV-TWT-1


V. STEPHEN MOORE, individually and
on behalf of all others similarly situated,
                                                   Plaintiff-Appellant,

      versus

ACCENTURE, LLP,
ACCENTURE UNITED STATES GROUP MEDICAL PLAN,
ACCENTURE UNITED STATES GROUP DENTAL PLAN,
ACCENTURE UNITED STATES BASIC LIFE/ACCIDENTAL
DEATH & DISMEMBERMENT INSURANCE PLAN,
ACCENTURE UNITED STATES OPTIONAL LIFE INSURANCE
PLAN,
ACCENTURE UNITED STATES OPTIONAL ACCIDENTAL DEATH
& DISMEMBERMENT INSURANCE PLAN,
                                    Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (February 10, 2006)

Before CARNES, PRYOR and HILL, Circuit Judges.
PER CURIAM:

      V. Stephen Moore filed his original complaint seeking relief from

defendants’ new leave policy on October 25, 2004. He styled it as a class action,

but never moved for nor was it ever certified as such. Nor was the original

complaint ever served on any of the defendants.

      On December 8, 2004, Moore filed a Notice of Voluntary Dismissal

pursuant to Fed. R. Civ. P. 41(1)(a)(i). According to Moore’s Initial Brief on

appeal, he sought voluntary dismissal “in order to gain time to more properly

represent the class through negotiated settlement rather than litigation.”

      On December 9, 2004, Moore states that he was notified by the defendants

that they had changed their leave policy. Subsequently, he filed a motion seeking

attorneys’ fees, costs and for discovery in the dismissed case, arguing that he was a

prevailing party. The district court denied the motion, holding that Moore had

voluntarily dismissed the action before he obtained any relief for himself or the

putative class.

      Our review of the briefs and the record support the conclusion of the district

court, and finding no reversible error, the denial if the motion is

      AFFIRMED.




                                           2